MEMORANDUM OPINION
                              Nos. 04-11-00524-CV & 04-11-00525-CV

                     Best Interest and Protection of L.P., As a Mentally Ill Person

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2011MH1745
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: September 7, 2011

DISMISSED

           Appellant has filed a motion to dismiss these consolidated appeals. The motion contains a

certificate of service to appellee, who has not opposed the motion. Therefore, we grant the

motion and dismiss the appeals. See TEX. R. APP. P. 42.1(a).

                                                               PER CURIAM